DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Objections
Claim 39 is objected to because of the following informalities:  
The claim must end with a period (see MPEP 608.01(m)).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-41 are rejected under 35 U.S.C. 103 as being unpatentable over Carlioz et al. (US 2019/0092475) in view of Darbyshire (US 2015/0225086).
In re. claim 26, Carlioz teaches a passenger seating arrangement in an aircraft cabin (para [0002]), the passenger seating arrangement comprising a column of seat units located adjacent an aisle (fig. 4), the column of seat units and the aisle both extending in a longitudinal direction parallel to the longitudinal axis of the aircraft cabin (fig. 4), and wherein the column comprises a plurality of seat units (100), arranged consecutively along the longitudinal direction (fig. 4), and wherein each seat unit comprises a plurality of moveable seating elements (figs. 6-7) such that the seat unit is configurable between a seating configuration in which the seating elements are arranged to form a seat having a seat pan and seat back (fig. 1), and wherein the arrangement comprises a plurality of screens (152), each screen being arranged to respectively separate a passenger in a first seat unit (104) in the column from a passenger in a second seat unit (102) to one side of the first seat unit in the column (figs. 1-2), and wherein each screen comprises a space-sharing region (140) having an upper part (encompassing space (148)) and a lower part below the upper part (area of screen above armrest (128)) (para [0041]), in which: the upper and lower parts of the screen are offset relative to each other towards the first and second seat units respectively (fig. 1), such that the upper part provides shoulder space for the passenger in the second seat unit when the seat units are in the seating configuration (para [0041]), and the lower part provides arm space for the passenger in the first seat unit when the seat units are in the seating configuration (para [0041]).
Carlioz fails to disclose a flat-bed configuration in which the seating elements are arranged to form a surface for a flat-bed, and wherein in each seat unit, the seating elements are orientated at an acute angle to the longitudinal direction and face inwardly towards the aisle, at least one seat unit located between two of the plurality of screens.
Darbyshire teaches a flat-bed configuration in which the seating elements are arranged to form a surface for a flat-bed (figs. 1b-1c), and wherein in each seat unit, the seating elements are orientated at an acute angle to the longitudinal direction and face inwardly towards the aisle (figs. 1a-1c), at least one seat unit located between two screens (figs. 1a and 4).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Carlioz to include the teachings of Darbyshire to have the seating elements arranged to form a surface for a flat-bed, and in each seat unit, the seating elements orientated at an acute angle to the longitudinal direction and facing inwardly towards the aisle, and at least one seat unit located between two of the plurality of screens, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing the invention to be applied to known aircraft seating arrangements. 
In re. claim 27, Carlioz as modified by Darbyshire (see Carlioz) teach the passenger seating arrangement according to claim 26, wherein the first seat unit (104) is an aft seat unit, and the second seat unit (102) is a fore seat unit in front of the first seat in the column (fig. 1).
In re. claim 28, Carlioz as modified by Darbyshire (see Darbyshire) teach the passenger seating arrangement according to claim 26, wherein a lateral direction extends perpendicular to the longitudinal direction, and wherein when the seat units are in the seating configuration, the seating elements of each seat unit are all at the same lateral position in the cabin (fig. 4).
In re. claim 29, Carlioz as modified by Darbyshire (see Carlioz) teach the passenger seating arrangement according to claim 28, wherein the seat back (118) of the second seat unit is adjacent the seat pan (124) of the first seat unit (fig. 1), and wherein the space-sharing region (140) of the screen is located between the seat back of the second seat unit and the adjacent seat pan of the first seat unit (fig. 1).
In re. claim 30, Carlioz as modified by Darbyshire (see Carlioz) teach the passenger seating arrangement according to claim 26, wherein each first seat unit (104) comprises an armrest (128) located within the arm space created by the relative offset between the upper and lower parts of the screen (para [0041]).
In re. claim 31, Carlioz as modified by Darbyshire (see Carlioz) teach the passenger seating arrangement according to claim 30, wherein each second seat unit (102) comprises an armrest (126) located forward of the armrest (128) of the first seat unit, and on the opposite side of the screen from the first seat unit (fig. 1).
In re. claim 32, Carlioz as modified by Darbyshire (see Carlioz) teach the passenger seating arrangement according to claim 26, wherein the space- sharing region comprises an inflection at which the screen transitions from the upper part to the lower part (inflection best seen in Fig. 13, as shown below).

    PNG
    media_image1.png
    385
    258
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Inflection)]


In re. claim 33, Carlioz as modified by Darbyshire (see Carlioz) teach the passenger seating arrangement according to claim 26, wherein in the space- sharing region, the upper part of the screen (148) overhangs the seat pan (124) of the first seat unit (104) when the seat units are in the seating configuration (fig. 1).
In re. claim 34, Carlioz as modified by Darbyshire (see Carlioz) teach the passenger seating arrangement according to claim 26, wherein the screen (152) extends from behind the seat back, and from adjacent the aircraft sidewall (fig. 1).
In re. claim 35, Carlioz as modified by Darbyshire (see Carlioz) teach the passenger seating arrangement according to claim 26, wherein the acute angle at which the seating elements are orientated to the longitudinal direction is at least 45 degrees (para [0025]).
In re. claim 36, Carlioz as modified by Darbyshire fail to specify the pitch is between consecutive seat units in the column is between 27 and 29 inches.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Carlioz as modified by Darbyshire to have the pitch between consecutive seat units in the column between 27 and 29 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
In re. claim 37, Carlioz as modified by Darbyshire (see Carlioz) teach the passenger seating arrangement according to claim 26, wherein the column of seat units is adjacent the aisle on one side, and adjacent the aircraft sidewall on the other side (fig. 1).
In re. claim 38, Carlioz as modified by Darbyshire teach the passenger seating arrangement according to claim 37, wherein the cabin comprises a second column of seat units on the opposite side of the aisle, the second column being arranged as described with reference to the first column (fig. 4 of both references).
In re. claim 39, Carlioz teaches a seat unit (100) for use in a passenger seating arrangement in an aircraft cabin and for use in a column with other seat units located adjacent an aisle of the aircraft cabin (para [0002]), the column extending in a longitudinal direction parallel to the longitudinal axis of the aircraft cabin (fig. 4), the seat unit comprising: a plurality of moveable seating elements (figs. 6-7) such that the seat unit is configurable between a seating configuration in which the seating elements are arranged to form a seat having a seat pan and seat back (fig. 1); and a first screen (152) being arranged to respectively separate a passenger in the seat unit in the column from a passenger in a first adjacent seat unit to a first side of the seat unit in the column (fig. 1), wherein the first screen comprises a space-sharing region (140) having an upper part (confining space (148)) and a lower part below the upper part (area of screen above armrest (128)) (para [0041]), in which, the upper and lower parts of the screen are offset relative to each other towards the seat unit and the first adjacent seat unit respectively (fig. 1), such that the upper part provides shoulder space for the passenger in the first adjacent seat unit when the seat unit and the first adjacent seat unit are in the seating configuration (para [0041]), and the lower part provides arm space for the passenger in the seat unit when the seat unit is in the seating configuration (para [0041]).
Carlioz fails to disclose a flat-bed configuration in which the seating elements are arranged to form a surface for a flat-bed, and wherein in each seat unit, the seating elements are orientated at an acute angle to the longitudinal direction and face inwardly towards the aisle, and a second screen being arranged to respectively separate the passenger in the seat unit in the column from a passenger in a second adjacent seat unit to a second side of the seat unit in the column.
Darbyshire teaches a flat-bed configuration in which the seating elements are arranged to form a surface for a flat-bed (figs. 1b-1c), and wherein in each seat unit, the seating elements are orientated at an acute angle to the longitudinal direction and face inwardly towards the aisle (figs. 1a-1c) , and a second screen being arranged to respectively separate the passenger in the seat unit in the column from a passenger in a second adjacent seat unit to a second side of the seat unit in the column (figs. 1a and 4).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Carlioz to include the teachings of Darbyshire to have the seating elements arranged to form a surface for a flat-bed, and in each seat unit, the seating elements orientated at an acute angle to the longitudinal direction and facing inwardly towards the aisle, and a second screen being arranged to respectively separate the passenger in the seat unit in the column from a passenger in a second adjacent seat unit to a second side of the seat unit in the column, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing the invention to be applied to known aircraft seating arrangements. 
In re. claim 40, Carlioz as modified by Darbyshire (see Carlioz) teach the plurality of seat units according to claim 39 forming a passenger seating arrangement (fig. 4).
In re. claim 41, Carlioz teaches a passenger seating arrangement for use in an aircraft cabin (para [0002]), the passenger seating arrangement comprising a column of seat units (100) (fig. 4), each seat unit being configurable in a seating configuration (fig. 1), such that when the seat units are in the seating configuration, a seat pan (124) of each aft seat unit (104) is adjacent a seat back (118) of a fore seat unit (102) in front of it in the column, and wherein a screen (152) is arranged to separate a passenger in each aft seat unit (104) in the column from a passenger in a fore seat unit (102) in front of it in the column (fig. 1), and wherein in the region between the seat pan of each aft seat unit and the adjacent seat back of the respective fore seat unit, the screen comprises an upper part (encompassing space (148)) and a lower part below the upper part (area of screen above armrest (128)) (para [0041]), the upper and lower parts of the screen being offset relative to each other to create an overhang on the side of the screen facing the aft seat unit, such that, the upper part provides shoulder space for a passenger seated in the fore seat unit, and the lower part provides arm space for a passenger seated in the aft seat unit (para [0041]).
Carlioz fails to disclose a flat-bed configuration, wherein the seat units are arranged in an inwardly facing herringbone layout, and the arrangement comprises a plurality of screens and at least one of the seat units in the column of seat units is located between two of the plurality of screens.
Darbyshire teaches a flat-bed configuration (figs. 1b-1c), wherein the seat units are arranged in an inwardly facing herringbone layout (figs. 1a-1c), and the arrangement comprises a plurality of screens and at least one of the seat units in the column of seat units is located between two of the plurality of screens (figs. 1a and 4).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Carlioz to include the teachings of Darbyshire to have a flat-bed configuration, wherein the seat units are arranged in an inwardly facing herringbone layout, and the arrangement comprises a plurality of screens and at least one of the seat units in the column of seat units is located between two of the plurality of screens, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing the invention to be applied to known aircraft seating arrangements. 
Response to Arguments
Applicant's arguments filed 10/04/22 have been fully considered but they are not persuasive. 
Applicant argues Darbyshire does not remedy the deficiencies of Carlioz. As shown in Figure 1b of Darbyshire, a first armrest 5 is located near a shell 2 while a second armrest 5 is adjacent a side surface 6.
The applicant’s description of Darbyshire appears to be correct, but the applicant has not submitted any argument as to why this arrangement in Darbyshire does not disclose at least one seat unit located between two screens, as is clearly shown in Darbyshire as stated above.  Therefore, the argument is considered non-persuasive.
Applicant argues Carlioz teaches away from the kind of repetitive arrangement claimed in the independent claims by emphasizing that seat units should be positioned at different angles to maximize the space and privacy of each seat unit. For example, as shown in Figure 3 of Carlioz, the seat pans 122 and 124 and the fixed furnitures 108 and 106 are, respectively, angled away from each other. Carlioz states at paragraph [0048] that if the fixed furniture 106 were not so angled, "fixed furniture 106 would intrude further into after shoulder space 150 and reduce the space dedicated to seat 104 above armrest 128." Because the two seats that share space are so angled relative to one another, it is not possible to add, for example, a third seat separated from an adjacent seat by a section 140 as following the recommended relative angles would be impossible.
The examiner notes that Carlioz discusses the seat pans (122, 124) being angled away from each other with respect to a perpendicular axis to the longitudinal direction.  That is, the angles coincide with the seating arrangement that faces the longitudinal direction of the aircraft, and the design constraints associated with seating arrangements facing the longitudinal direction.  However, one having ordinary skill in the art at the time the invention was filed would have been aware of other seating arrangements, such as the herringbone arrangement in Darbyshire, and would have been able to apply the teachings of the two references, as stated above.  Therefore, the argument is considered non-persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647